DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 3, 6, 8, and 9 are amended.
No claims are canceled.
Claims 11-12 are newly added. 
Claims 1-12 are presented for examination.
  
Based on amendment made in claim 1 and 6, prior 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, specification objection made in last office action has been withdrawn. 

Response to Arguments

Applicant's arguments filed in the amendment filed on 1/26/2022 have been fully considered but they are not persuasive, reasons are set forth below. 

Applicant argues on page 11 and 12 of remarks document, that Grannan does not teach or suggests that first set-top box redirects the request received from the second set-top box to another set-top box and further argues that, the request 
In response, the examiner respectfully points out that, it appears that applicant is arguing based on definition of term “redirecting”, where applicant appears to argue that Grannan sending request to the another set-top box to deliver the content is not the request received from the second set-top device. 
Examiner’s further review of specification par. 0140 and 0141 of instant application providing support for the amendments as suggested by applicant, examiner was unable to find any specific meaning of the limitation “redirecting” the request. In absence any specific meaning of the limitation “redirecting” the request or details of that steps, given a simple meaning to the term “redirecting” and given broadest reasonable interpretation of limitation, “redirect the request for the multi-media content”, received from the first node to second node, it simply means “allocating to” or “transition to” another resource to provide the requested content as disclosed in Grannan par. 0031. 
Grannan in par. 0030-0031 clearly discloses that request for content (as disclosed in par. 0013 providing video content) from second set-top box 206 is received by first set-top box 204, if first set-top box has the requested content stored locally then first set-top box provides relevant content segment to the second set-top box device 206, if the relevant (i.e. requested) segment is stored at another set-top box device, the first set-top box 204 transmits a request to the other set-top box to transmit the content to second set-top box device 206, therefore in Grannan, the first set-top box, instead of providing the requested content from its own local memory to satisfy the content .    

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et al. (US 20100042235).

Regarding Claim 1, Grannan discloses, a method for processing multi-media content for a user device independent of the users device’s location (par. 0013 discloses set-top box processing media content for displaying on a display device (i.e. a user device for user to view the content)), the method comprising:
receiving, by a first server, a request for the multi-media content from a first serving node associated with the first server (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206, i.e. server (first serving node) is receiving a request for 
advertising, by the first server, the request for the multi-media content (par. 0030 discloses The first set-top box device 204 may also transmit the search criteria to the other set-top box devices);
receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server (par. 0030-0031 discloses, the first set-top box device 204 may also transmit the search criteria to the other set-top box devices, which may perform similar searches to identify a match, i.e. other set-top boxes are identifying match to find relevant content segment, par. 0031 further discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206, i.e. when other set-top box identifies that relevant content is stored in their local storage, it informs the first set-top box about availability of relevant content, in order for first set-top box to instruct other set-top box to transmit relevant content to the second set-top box (i.e. the requesting set-top box), here all set-top boxes are associated with content source 102 (i.e. a second server) as disclosed in par. 0027 and fig. 2); and
redirecting, by the first server, the request for the multi-media content, received from the first serving node, to the second serving node (par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box );
wherein when the multi-media content is received by the first serving node from the second serving node, the multi-media content is by the first serving node for display on the user device (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device)). 
Grannan does not disclose, multi-media content is reformatted by the first serving node for display on the user device.
BASSO discloses, multi-media content is reformatted by the serving node for display on the user device (Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan, by teaching of multi-media content is reformatted by the serving node for display on the user device, as taught by BASSO, to accommodate adaptive content rendition on different devices, as disclosed in BASSO par. 0008. 

Regarding claim 2, the method of claim 1, 
Grannan in view of Basso further discloses, further comprising:
receiving, by the first serving node, the multi-media content from the second serving node (Grannan par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206 );
delivering, by the first serving node, the multi-media content to the user device, wherein the user device is registered with the first serving node (Grannan par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device), i.e. display device is connected to set-top box as shown in fig. 1 therefore it is registered with set-top box); and
customizing, by the first serving node, a theme presented on the user device when the reformatted multi-media content is displayed on the user device (BASSO, par. 0029 discloses, advertisements may be incorporated into the output on the second device if the original media content does not include output matching the device capabilities. For example, an MP3 containing audio only which is output on a device having graphic capabilities allows for graphic advertisements, i.e. graphical theme is presented on the user device).

Regarding Claim 6, Grannan discloses, a system for processing multi-media content for a user device independent of the user device location (par. 0013 discloses set-top box processing media content for displaying on a display device (i.e. a user device for user to view the content)),, the system comprising:
a first server associated with a first serving node (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as a server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206, i.e. server (first serving node) is receiving a request for multi-media content from another serving node (i.e. a first serving node), here serving nodes are associated with each other as they are in peer-to-peer network), wherein the first server is configured to:
receive a request for the multi-media content from the first serving node (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as a server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206); 
advertise the request for the multi-media content (par. 0030 discloses The first set-top box device 204 may also transmit the search criteria to the other set-top box devices, i.e. transmit = advertising the request for the media content to other set-top boxes);
 receive a message indicating availability of the multi-media content within a second serving node associated with a second server (par. 0030-0031 discloses, ; and
redirect the request for the multi-media content, received from the first serving node, to the second serving node (par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206, here interpreting under BRI the term “redirecting the received request of the content” to another node means “allocated to” or “transitioned to” or redirected to another resource (i.e. another set-top box) to provide the requested content as disclosed in par. 0031);
wherein when the multi-media content is received by the first serving node from the second serving node, the multi-media content is by the first serving node for display on the user device (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the 
Grannan does not disclose, multi-media content is reformatted by the first serving node for display on the user device.
BASSO discloses, multi-media content is reformatted by the serving node for display on the user device (Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan, by teaching of multi-media content is reformatted by the serving node for display on the user device, as taught by BASSO, to accommodate adaptive content rendition on different devices, as disclosed in BASSO par. 0008.

Regarding claim 7, Grannan in view of Basso meets the claim limitations as set forth in claim 2.

Claims 3 and 8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et. al (US 20100042235), in further view of MATSUMOTO (US 20080147873).

Regarding claim 3, the method of claim 2, 
Grannan in view of Basso further discloses, wherein the reception, by the first serving node, of the multi-media content from the second serving node (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device).  
Grannan in view of Basso does not disclose, when reception of media content is interrupted, notifying the time of the interruption to the server. 
MATSUMOTO discloses, when reception of media content is interrupted, notifying a time of the interruption to the server (par. 0121 discloses terminal notifies the server system of the content playback interruption time of the interrupted content and request streaming delivery of the content starting from the interrupted position).  Not supported by older provisional  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso, by teaching of when reception of media content is interrupted, notifying the time of the interruption to the server, as taught by MATSUMOTO, to be able to restart the delivery of the content starting from the interruption position, as disclosed in MATSUMOTO par. 0015.

Regarding claim 8, Grannan in view of Basso in further view of MATSUMOTO meets the claim limitations as set forth in claim 3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et. al (US 20100042235), in further view of Weissmueller et al. (US 20100045681).

Regarding claim 4, method of claim 2, 
Grannan in view of Basso further discloses, further comprising:
delivery of the reformatted multi-media content to the user device (Basso Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device). 
Grannan in view of Basso does not disclose, transmitting, by the first serving node, a message indicating a status of delivery of the multi-media content to the user device, to the first server. 
Weissmueller discloses, transmitting, by the first serving node, a message indicating a status of delivery of the multi-media content to the user device, to the first server (par. 0012 discloses providing the content provider with verification that the associated visual content was timely and properly displayed, par. 0041 discloses The electronic visual display controller 104 is operable to receive information from the operation server 102 and drive the electronic visual display 106. Additionally, the electronic visual display controller 104 may be utilized to interact with and/or control the electronic visual display 106, here electronic visual display controller 104 is a serving node). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso, by teaching of transmitting a message to the server indicating a status of delivery of multi-media content to the user device, as Weissmueller, to provide notification to an operator of a success or failure of the content being timely and properly displayed based on the verification, as disclosed in Weissmueller par. 0012.

Regarding claim 9, Grannan in view of Basso in further view of Weissmueller meets the claim limitations as set forth in claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et al. (US 20100042235), in further view of Krikorian et al. (US 20060095471), in further view of Greenwood (US 20030198458). 

Regarding claim 5, method of claim 1, 
Grannan in view of Basso further discloses, further comprising:
a connection between the first serving node and the second serving node to support streaming of the multi-media content to the first serving node (par. 0029 discloses, the content source 202 may send a request to the second set-top box device 206 to send the stored content segment to the first set-top box device 204 via the network 208, i.e. network connection 208 supports streaming of the content between first and second serving nodes). 
Grannan in view of Basso fails to disclose, when connection between nodes fails to support streaming of media content, the first server stores the multi-media content for a period of time, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested.
Krikorian discloses, when connection between nodes fails to support streaming of media content, the first server stores the multi-media content for a period of time (par. 0104 discloses, an on-network storage device, such as a PC, can be used to store content temporarily after a connection between the personal broadcaster and the remote client has been interrupted, here storing temporarily = for a period of time, on-network storage device = server).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso in further view of Krikorian, by teaching of period of time the content to be stored is based on a frequency with which the multi-media is being requested, as taught by Greenwood, to be able to resume the stream from the point at which the previously interrupted transfer left off, as disclosed in Krikorian par. 0104.
Grannan in view of Basso in further view of Krikorian does not disclose, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested. 
Greenwood discloses, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested (par. 0023 discloses video program storage management, where available storage is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso in further view of Krikorian, by teaching of period of time the content to be stored is based on a frequency with which the multi-media is being requested, as taught by Greenwood, to be able priorities the content for storage and giving higher priority content more storage space, as disclosed in Krikorian par. 0003

Regarding claim 10, Grannan in view of Basso in further view of Krikorian in further view of Greenwood meets the claim limitations as set forth in claim 5.

Claims 11 and 12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in view of BASSO et al. (US 20100042235), in further view of Kapner et al. (US 8799977). 

Regarding claim 11, method of claim 1, 
Grannan in view of Basso does not disclose, wherein the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content.
Kapner discloses, wherein the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content (column 8 line 63-67, column 9, line 1-27 discloses head end controller commands one of the other set-top boxes to transmit the selected available video program to the requesting set-top box through list cost path, list cost path analysis takes in to account the distance between the transmitting and receiving set-top boxes, i.e. requesting serving node is closest in distance to the source serving node compared to other serving nodes having the multi-media content, column 5, line 24-37, fig. 2 shows multiple set-top boxes having same video programs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso, by teaching of the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content, as taught by Kapner, to use optimal that has shortest transmission time from transmitting node to receiving node, as disclosed in Kapner, column 9, line 20-25.

Regarding claim 12, Grannan in view of Basso in further view of Kapner meets the claim limitations as set forth in claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423